STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

ALFRED ALEXANDER,
                                                                                       FILED
Claimant Below, Petitioner                                                        September 15, 2020
                                                                                EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
vs.)   No. 19-0613 (BOR Appeal No. 2053912)                                         OF WEST VIRGINIA
                   (Claim No. 2017018011)

MURRAY AMERICAN ENERGY, INC.,
Employer Below, Respondent


                              MEMORANDUM DECISION
       Petitioner Alfred Alexander, by Counsel M. Jane Glauser, appeals the decision of the West
Virginia Workers’ Compensation Board of Review (“Board of Review”). Murray American
Energy, Inc., by Counsel Denise D. Pentino and Aimee M. Stern, filed a timely response.

       The issue on appeal is permanent total disability. The claims administrator denied a request
to reopen the claim for consideration of a permanent total disability award on July 16, 2018. The
Workers’ Compensation Office of Judges (“Office of Judges”) affirmed the decision in its January
15, 2019, Order. The Order was affirmed by the Board of Review on June 17, 2019.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

        Mr. Alexander, a retired coal miner, completed an application for permanent total disability
benefits on November 26, 2017. He stated that he had received the following permanent partial
disability awards: 15% for occupational pneumoconiosis, 19% for the back, 7% for the shoulder,
and 8% for the knee. Mr. Alexander was retired from his job and was drawing social security
retirement benefits. He stated in a March 12, 2018, affidavit that he retired due to his work-related
injuries. In a November 5, 2018, statement, Deanna Callarick, Human Resources Supervisor for
the employer, stated that Mr. Alexander retired from employment on January 2, 2014. At that time,
he had 32.25 years of service and was eligible for the “30 and out pension” as of February 1, 2014.

                                                 1
        On July 16, 2018, the claims administrator denied a request to reopen the claim for
consideration of a permanent total disability award. The Office of Judges affirmed the decision in
its January 15, 2019, Order. It found that Mr. Alexander retired from employment on January 2,
2014, and began receiving Social Security retirement benefits on March 28, 2018. He did not file
his permanent total disability application until June 13, 2018. Pursuant to West Virginia Code §
23-4-24(a),

       [n]o claimant shall be awarded permanent total disability benefits arising under
       subdivision (d) or (n), section six of this article or section eight-c of this article who
       terminates active employment and is receiving full old-age retirement benefits
       under the Social Security Act, 42 U.S.C. §401 and 402. Any claimant shall be
       evaluated only for the purposes of receiving a permanent partial disability award
       premised solely upon the claimant's impairments. This subsection is not applicable
       in any claim in which the claimant has completed the submission of his or her
       evidence on the issue of permanent total disability prior to the later of the following:
       Termination of active employment or the initial receipt of full old-age retirement
       benefits under the Social Security Act. Once the claimant has terminated active
       employment and has begun to receive full old-age social security retirement
       benefits, the claimant may not produce additional evidence of permanent total
       disability nor shall the claim be remanded for the production of the evidence.

The Office of Judges ultimately concluded that Mr. Alexander is ineligible for a permanent total
disability award due to his retirement from active employment and his receipt of Social Security
retirement benefits. The Board of Review adopted the findings of fact and conclusions of law of
the Office of Judges and affirmed its Order on June 17, 2019.

       After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. Pursuant to the plain language of West Virginia Code § 23-4-
24(a), Mr. Alexander is ineligible for a permanent total disability award.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                              Affirmed.
ISSUED: September 15, 2020

CONCURRED IN BY:
Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison
                                                   2